DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2019 has been entered and considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species V in the reply filed on 7/12/2021 is acknowledged.
Claims 3, 9, 28-29, 40-41, and 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-8, 19, 38, 42-43, and 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the Regarding claims 1, 38, and 49, the claims recite “parsing content of the first message to extract data contained therein pertinent to service coordination or provision by the contact center.” Language such as “to extract data contained therein pertinent to service coordination or provision by the contact center” is commonly interpreted as reciting an intended use (and thus as not requiring “extract[ing] data contained therein pertinent to service coordination or provision by the contact center”). However, the rest of the functionality recited in the claims appears to require extraction of data pertinent to service coordination or provision (e.g., the “applying” step is conditioned on “in response to the first message containing pertinent data” and the “transmitting” step requires the “applied policy” applied in the “applying” step conditioned on the extraction of pertinent data). It is therefore unclear if the “parsing” step is intended to be required “to extract data contained therein pertinent to service coordination or provision” even though such language appears to be intended use (such that the “applying” and “transmitting” steps are also required), or if such “to extract data . . .” language is intended to be an intended use and thus the “applying” and “transmitting” steps are intended to be optional conditioned upon whether or not pertinent data is extracted. Claims 1, 38, and 49 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims in line with a broadest reasonable interpretation as not requiring that the first message contain pertinent data since such a requirement is not explicitly stated. However, as also is discussed in the 35 U.S.C. 102 rejection below, the Examiner believes that the cited prior art does teach all of the claimed limitations even if they were required. Please see the 35 U.S.C. 102 rejection below for an explanation of such teachings.	Regarding claim 7, the claim recites language that appears to conflict with the language of claim 1. For instance, claim 1 recites “applying a policy for routing the first message to a service provider.” Such a requirement in view of the requirement of claim 7 wherein “the service provider includes a Regarding claim 47, the claim recites two steps: (1) to “receive feedback on an accuracy of at least one of: the parsing, and the applying, from at least one of: the first user, and at least a second user associated with the at least one of: the contact center, and the service provider, for supervised machine learning to improve the accuracy of the at least one of: the parsing, and the applying, steps of the method” and (2) to “update the policy definition for applying the policy.” Step (1) describes the claimed “feedback on an accuracy” as being “for supervised machine learning to improve the accuracy of the at least one of: the parsing, and the applying, steps of the method,” and language such as “for supervised machine learning . . .” is commonly interpreted as reciting an intended use (which does not actually require performing supervised machine learning). Step (2) also does not appear to require any connection between the received feedback and updating the policy definition. It is therefore unclear if Regarding claim 48, the claim recites “for one or more iterations of the at least one of: the parsing, and the applying, monitor the accuracy thereof for unsupervised machine learning.” Such language has a similar problem as the similar language discussed with regard to claim 47 above because language such as “for unsupervised machine learning . . .” is commonly interpreted as reciting an intended use (which does not actually require performing unsupervised machine learning). However, the claim later recites “if the accuracy of the at least one of: the parsing, and the applying, does not meet the threshold accuracy, then return to the supervised machine learning; else continue the unsupervised machine learning.” The language “return to the supervised machine learning” appears to suggest that supervised machine learning was performed and stopped (but the claims do not explicitly recite performing supervised machine learning or stopping supervised machine learning). It is therefore unclear when such supervised machine learning is or is not performed, and how such supervised machine learning can return when it isn’t explicitly stated as being performed previously. The language “continue the unsupervised machine learning” appears to suggest that unsupervised machine learning is currently being performed (but the claims do not explicitly recite performing unsupervised machine learning). It is therefore also unclear when such unsupervised machine learning is or is not performed, and how such unsupervised machine learning can continue when it isn’t explicitly stated as starting. Claim 48 is thus indefinite. For the purpose of this examination, the Examiner will interpret the “for unsupervised machine learning” language as intended use in line with a broadest reasonable Regarding claims 7-8, 19, 42-43, 47-48, and 50, the claims are rejected because they depend from rejected independent claims 1, 38, and 49 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 38, 42, and 49-50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malin (US 2014/0179260).	Regarding claims 1, 38, and 49, Malin teaches a computer-implemented method, a non-transient, computer-readable storage medium (One or more embodiments of the disclosure may be implemented as a program product for use with a computer system; Malin; [0093]), and a system for routing of communications sessions with a contact center (System 100 for communicating with a contact center 102; Malin; Fig. 1; [0024], [0029]), comprising: 	one or more memories storing computer-executable instructions (System 100 may be comprised of one or more devices (including for instance servers 112), which may be comprised of a memory; Malin; Figs. 1 and 15; [0081]-[0082]); and 	one or more processors in communication with the one or more memories (System 100 may be comprised of one or more devices (including for instance servers 112), which may be comprised of a processor in communication with memory; Malin; Figs. 1 and 15; [0081]-[0082]), wherein the one or more processors are configured to execute the instructions in order to: 		receive a first message from a user equipment (UE), wherein the first message is received via a first communications protocol (The server 112 may receive a first message from a user equipment (UE), wherein the first message is received via a first communications protocol; Malin; Figs. 3 and 13; [0004], [0068]); 		parse content of the first message to extract data contained therein pertinent to service coordination or provision by the contact center (The server 112 may transmit a second message to a computing device of a contact center, wherein the second message may include information such as the wireless phone number, address, or handle of the UE that transmitted the first message. At least Fig. 3 (and at least corresponding paragraph [0041]) depicts an example wherein the first message from the UE includes location information of the UE. The second message may also include information regarding the content of the first message, such as the first message being a non-voice call. The server may thus be broadly reasonably interpreted as parsing content of the first message to extract at least information such as the wireless phone number, address, or handle of the UE that transmitted the first message, the indicated location of the UE, as well as information such as the content type of the message. Because such information may be included in the second message transmitted to a computing device of a contact center used for service coordination and/or provision, such information may be broadly reasonably interpreted as being “pertinent to service coordination or provision by the contact center”; Malin; Figs. 3 and 13; [0004]-[0005], [0029]-[0033], [0041]); 		in response to the first message containing pertinent data, apply a policy for routing the (The second message may be routed based on the information contained within (i.e., extracted from) the first message. The server may thus be broadly reasonably interpreted as applying a policy for routing the first message to a service provider based on a content of the extracted data in response to the first message containing pertinent data; Malin; Figs. 3 and 13; [0004]-[0005], [0029]-[0033], [0041]); and 		transmit a second message to the service provider according to the applied policy, wherein the second message is transmitted via a second communications protocol (The server may transmit a second message to a computing device of a contact center, wherein the second message is transmitted via a second communications protocol; Malin; Figs. 3 and 13; [0004]-[0005], [0029]-[0031], [0072]-[0073]), and wherein the second message includes at least a portion of the pertinent data extracted from the first message (The second message may include location information for the UE and/or other information about the UE, which may be broadly reasonably interpreted as “at least a portion of the pertinent data”; Malin; Figs. 3 and 13; [0004]-[0005], [0029]-[0031], [0072]-[0073]).	Regarding claims 7, Malin teaches the limitations of claim 1.	Malin further teaches wherein: 	the service provider includes a plurality of service providers (As can be seen for instance in at least Fig. 1, the system may be comprised of a plurality of contact centers 102, which may be broadly reasonably interpreted as service providers. The system may also be comprised of a plurality of customer premises equipment (CPEs), which may also be broadly reasonably interpreted as service providers. Because both contact centers 102 and CPEs 114 may be broadly reasonably interpreted as service providers, a contact center 102 comprising a plurality of CPEs may be broadly reasonably interpreted as a service provider that includes a plurality of service provider. Other alternative interpretations may also be used wherein one or more of the contact centers 102 and/or one or more of the CPEs 114 may also be broadly reasonably interpreted as a service provider that includes a plurality of service providers; Malin; Figs. 1, 3, and 13; [0024], [0029]); 	the method further comprises determining that the policy is applicable to routing the first message to more than one of the plurality of service providers (Using an interpretation wherein a contact center 102 comprising a plurality of CPEs is interpreted as the service provider including a plurality of service providers, a determination that the policy is applicable to routing the first message to a particular contact center may be broadly reasonably interpreted as a determination that the policy is applicable to routing the first message to more than one of the plurality of service providers (i.e., the plurality of CPEs comprising the contact center); Malin; Figs. 3 and 13; [0004]-[0005], [0029]-[0033], [0041]); 	applying the policy for routing the first message to the service provider comprises prioritizing, based on the pertinent data, a first of the plurality of service providers over at least a second of the plurality of service providers for routing the first message (As can be seen for instance from the description accompanying at least Figs. 1-3, a first message routed to a contact center 102 comprising a plurality of CPEs 114 (i.e., the service provider including a plurality of service providers) is routed to one of the plurality of CPEs. Because the routing to the contact center may be broadly reasonably interpreted as being performed according to the pertinent data, routing to the CPEs at the call center may also be broadly reasonably interpreted as being performed based on the pertinent data. Applying the policy for routing the first message to the service provider may thus be broadly reasonably interpreted as comprising prioritizing, based on the pertinent data, a first of the plurality of service providers over at least a second of the plurality of service providers for routing the message; Malin; Figs. 3 and 13; [0029]-[0033], [0037], [0041]); and 	transmitting the second message to the service provider comprises transmitting the second message to the first service provider (The contact center may transmit the second message to a computing device of a contact center, such as a CPE 114 of a contact center 102 (i.e., the first service provider); Malin; Figs. 3 and 13; [0004]-[0005], [0029]-[0031], [0072]-[0073]).	Regarding claims 8, Malin teaches the limitations of claim 1.	Malin further teaches determining, based on the data extracted in the parsing step, that the first message contains the pertinent data (The server 112 may transmit a second message to a computing device of a contact center, wherein the second message may include information such as the wireless phone number, address, or handle of the UE that transmitted the first message. At least Fig. 3 (and at least corresponding paragraph [0041]) depicts an example wherein the first message from the UE includes location information of the UE. The second message may also include information regarding the content of the first message, such as the first message being a non-voice call. The server may thus be broadly reasonably interpreted as parsing content of the first message to extract at least information such as the wireless phone number, address, or handle of the UE that transmitted the first message, the indicated location of the UE, as well as information such as the content type of the message. The selection and use of such information for inclusion in the second message may be broadly reasonably interpreted as a determination, based on the data extracted in the parsing step, that the first message contains the pertinent data; Malin; Figs. 3 and 13; [0004]-[0005], [0029]-[0033], [0041]).	Regarding claim 42, Malin teaches the limitations of claim 38.	Malin further teaches the one or more processors are further configured to execute the instructions in order to: 	determine, based on the data extracted in the parsing step, that the first message contains the pertinent data (The server 112 may transmit a second message to a computing device of a contact center, wherein the second message may include information such as the wireless phone number, address, or handle of the UE that transmitted the first message. At least Fig. 3 (and at least corresponding paragraph [0041]) depicts an example wherein the first message from the UE includes location information of the UE. The second message may also include information regarding the content of the first message, such as the first message being a non-voice call. The server may thus be broadly reasonably interpreted as parsing content of the first message to extract at least information such as the wireless phone number, address, or handle of the UE that transmitted the first message, the indicated location of the UE, as well as information such as the content type of the message. The selection and use of such information for inclusion in the second message may be broadly reasonably interpreted as a determination, based on the data extracted in the parsing step, that the first message contains the pertinent data; Malin; Figs. 3 and 13; [0004]-[0005], [0029]-[0033], [0041]); 	in response to determining that the first message contains the pertinent data, determine that the first message lacks additional required or desired data for the service coordination or provision by the contact center (As can be seen for instance in at least Fig. 13, the server may receive and analyze (i.e., extract data in a parsing step) the first message from the UE in step 1302 and determine that UE location information is required (i.e., determine that the first message lacks additional required or desired data for the service coordination or provision by the contact center; Malin; Figs. 3 and 13; [0068]-[0070]); 	transmit a request message to the UE to provide the additional required or desired data (As can be seen for instance in at least step 1308 of Fig. 13, the server may transmit a request message to the UE to provide location data (i.e., the additional required or desired data); Malin; Figs. 3 and 13; [0070]); and 	in response to receiving the additional required or desired data, transmit the additional required or desired data to the service provider (As can be seen for instance in at least step 1314 of Fig. 13, the server may transmit a message including embedded location information and/or other information about the UE in response to receiving the location data (i.e., the additional required or desired data) in steps 1310-1312; Malin; Figs. 3 and 13; [0070]-[0072]).Regarding claim 50, Malin teaches the limitations of claim 49.	Malin further teaches wherein: 	the first message includes a UE location from which the UE sent the first message to the contact center (At least Fig. 3 (and at least corresponding paragraph [0041]) depicts an example wherein the first message from the UE includes location information of the UE; Malin; Figs. 3 and 13; [0041]); 	to apply the policy for routing the first message to the service provider, the program instructions further cause the one or more processors to determine at least one of: a nearest service provider location, and a most appropriate service provider location, based on the UE location (As can be seen for instance in at least the flowchart depicted in Fig. 13, a contact center may be chosen between at least two different contact centers such as a location-specific contact center (which may be broadly reasonably interpreted as a nearest service provider location) and a default contact center (which may be broadly reasonably interpreted as a most appropriate service provider location since selecting a contact center based on location would not be appropriate given that location information is not valid); Malin; Figs. 3 and 13; [0069]-[0073]); and 	to transmit the second message to the service provider, the program instructions further cause the one or more processors to transmit the second message to at least one of: the determined nearest service provider location, and the determined most appropriate service provider location (As can be seen for instance in at least steps 1314 and 1316, the second message may be transmitted to at least one of: the location-specific contact center (i.e., determined nearest service provider location) and the default contact center (i.e., the determined most appropriate service provider location); Malin; Figs. 3 and 13; [0069]-[0073]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 43, and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malin (US 2014/0179260) in view of Horelik et al. (US 2019/0253861, Horelik hereinafter, full support for cited portions exists in provisional application No. 62/628,880).	Regarding claims 19, Malin teaches the limitations of claim 1.	However, Malin does not specifically disclose receiving a policy definition from a first user associated with at least one of: 	the contact center, and the service provider, wherein applying the policy for routing the first message to the service provider comprises applying the policy according to the received policy definition.	Horelik teaches receiving a policy definition from a first user (As can be seen for instance in at least Fig. 14A, a user at a public safety answering point (PSAP) (i.e., a first user) may give feedback regarding location data, which may be used by machine learning to adjust future location determination. Because such location data is used to determine which PSAP to route an emergency call to (see for instance at least Fig. 11 and its corresponding description), receipt of feedback data used to refine the determination of location data used for routing may be broadly reasonably interpreted as the receipt of a policy definition from a first user for routing a message to a service provider; Horelik; Figs. 11 and 14A; [0198], [0225], [0230]-[0231]) associated with at least one of: 	the contact center, and the service provider (Because a PSAP may be broadly reasonably interpreted as both a contact center and a service provider, a user of the interface depicted in Fig. 14A may be broadly reasonably interpreted as a first user associated with at least one of the contact center and the service provider; Horelik; Figs. 11 and 14A; [0198], [0225], [0230]-[0231]), wherein applying the policy for routing the first message to the service provider comprises applying the policy according to the received policy definition (The system routing messages and receiving feedback based on location data determination may use received feedback to refine future location determination for routing. Using such feedback to make such adjustments to location determination may be broadly reasonably interpreted as applying the received policy according to the received policy definition; Horelik; Figs. 11 and 14A; [0198], [0225], [0230]-[0231]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Horelik regarding emergency communications services with the teachings as in Malin regarding emergency communications services. The motivation for doing so would have been to increase performance by delivering device-based hybrid locations to emergency service providers, validating location accuracy of reported locations, utilizing one or more attributes associated with an emergency communication to predict location accuracy (Horelik; [0003]-[0007]).	Regarding claim 43, Malin teaches the limitations of claim 38.	However, Malin does not specifically disclose receiving a policy definition from a first user associated with at least one of: the contact center, and the service provider, wherein applying the policy for routing the first message to the service provider applying the policy according to the received policy definition.	Horelik teaches receiving a policy definition from a first user (As can be seen for instance in at least Fig. 14A, a user at a public safety answering point (PSAP) (i.e., a first user) may give feedback regarding location data, which may be used by machine learning to adjust future location determination. Because such location data is used to determine which PSAP to route an emergency call to (see for instance at least Fig. 11 and its corresponding description), receipt of feedback data used to refine the determination of location data used for routing may be broadly reasonably interpreted as the receipt of a policy definition from a first user for routing a message to a service provider; Horelik; Figs. 11 and 14A; [0198], [0225], [0230]-[0231]) associated with at least one of: the contact center, and the service provider (Because a PSAP may be broadly reasonably interpreted as both a contact center and a service provider, a user of the interface depicted in Fig. 14A may be broadly reasonably interpreted as a first user associated with at least one of the contact center and the service provider; Horelik; Figs. 11 and 14A; [0198], [0225], [0230]-[0231]), wherein applying the policy for routing the first message to the service provider applying the policy according to the received policy definition (The system routing messages and receiving feedback based on location data determination may use received feedback to refine future location determination for routing. Using such feedback to make such adjustments to location determination may be broadly reasonably interpreted as applying the received policy according to the received policy definition; Horelik; Figs. 11 and 14A; [0198], [0225], [0230]-[0231]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Horelik regarding emergency communications services with the teachings as in Malin regarding emergency communications services. The motivation for doing so would have been to increase performance by delivering device-based hybrid locations to emergency service providers, validating location accuracy of reported locations, utilizing one or more attributes associated with an emergency communication to predict location accuracy (Horelik; [0003]-[0007]).	Regarding claim 47, Malin and Horelik teach the limitations of claim 43.(Feedback on accuracy of location determination performed by the EMS for call routing (i.e., at least one of the parsing and the applying) may be received; Horelik; Fig. 14A; [0230]-[0231]), from at least one of: the first user, and at least a second user associated with the at least one of: the contact center, and the service provider (The feedback on accuracy of location determination may be received from a public safety answering point (PSAP), which may be broadly reasonably interpreted as both a contact center and a service provider. Such feedback may thus be broadly reasonably interpreted as being received from at least one of: the first user, and at least a second user associated with the at least one of: the contact center, and the service provider; Horelik; Fig. 14A; [0230]-[0231]), for supervised machine learning to improve the accuracy of the at least one of: the parsing, and the applying, steps of the method (Use of feedback data to improve the accuracy of location determination performed by the EMS for call routing (i.e., at least one of the parsing and the applying) may be broadly reasonably interpreted as using such feedback data for supervised machine learning to improve the accuracy of the at least one of: the parsing, and the applying, steps of the method; Horelik; Fig. 14A; [0230]-[0231]); and 	update the policy definition for applying the policy (Use of feedback data to improve the accuracy of location determination performed by the EMS for call routing to a PSAP may be broadly reasonably interpreted as updating the policy definition for applying the policy; Horelik; Fig. 14A; [0230]-[0231]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Horelik regarding emergency communications services with the teachings as in Malin regarding emergency communications services. The motivation for doing so would have been to (Horelik; [0003]-[0007]).	Regarding claim 48, Malin and Horelik teach the limitations of claim 47.	Malin further teaches wherein the one or more processors are further configured to execute the program instructions to: 	iteratively perform the at least one of: the parsing, and the applying, steps of the method (The server 112 may transmit a second message to a computing device of a contact center, wherein the second message may include information such as the wireless phone number, address, or handle of the UE that transmitted the first message. At least Fig. 3 (and at least corresponding paragraph [0041]) depicts an example wherein the first message from the UE includes location information of the UE. The second message may also include information regarding the content of the first message, such as the first message being a non-voice call. The server may thus be broadly reasonably interpreted as parsing content of the first message to extract at least information such as the wireless phone number, address, or handle of the UE that transmitted the first message, the indicated location of the UE, as well as information such as the content type of the message. The second message may be routed based on the information contained within (i.e., extracted from) the first message. The server may thus be broadly reasonably interpreted as applying a policy for routing the first message to a service provider based on a content of the extracted data in response to the first message containing pertinent data. Because more than one message may be broadly reasonably interpreted as being performed (such as for multiple calls and multiple users over time), such “parsing” and “applying” steps may be broadly reasonably interpreted as being performed iteratively; Malin; Figs. 3 and 13; [0004]-[0005], [0029]-[0033], [0041]).	Horelik further teaches wherein the policy definition includes a threshold accuracy defining a (A threshold may be used to determine if location determined from the message (i.e., the parsing and the applying) is accurate. The policy definition may thus be broadly reasonably interpreted as defining a minimum acceptable accuracy for the at least one of: the parsing, and the applying; Horelik; [0066]-[0068], [0148], [0150], [0153]), and wherein the one or more processors are further configured to execute the program instructions to: 	for one or more iterations of the at least one of: the parsing, and the applying, monitor the accuracy thereof for unsupervised machine learning (Use of machine learning may comprise monitoring location determination and call routing (i.e., the parsing and the applying); Horelik; [0058]-[0060], [0066], [0068]-[0069] (the Examiner would also like to note that at least the entire section entitled “Prediction Algorithms” (paragraphs [0055]-[0071]) provides a detailed discussion on monitoring for accuracy and using machine learning to improve accuracy); and 	if the accuracy of the at least one of: the parsing, and the applying, does not meet the threshold accuracy (A threshold may be used to determine if location is accurate; Horelik; [0066]-[0068], [0148], [0150], [0153]), then 		return to the supervised machine learning (As was discussed in the 35 U.S.C. 112(b) rejection above, it is unclear how the claims can return to unsupervised learning because unsupervised learning does not appear to be explicitly required. For the purpose of compact prosecution, the Examiner would like to note that Horelik teaches the use of supervised machine learning, as well as using unsupervised learning and semi-supervised learning, which is described as a combination of both supervised and unsupervised learning. Horelik may thus be broadly reasonably interpreted as teaching returning to supervised machine learning; Horelik; [0058]-[0060], [0068]-[0069]); 	else (As was discussed in the 35 U.S.C. 112(b) rejection above, it is unclear how the claims can continue supervised learning because supervised learning does not appear to be explicitly required. For the purpose of compact prosecution, the Examiner would like to note that Horelik teaches the use of unsupervised machine learning, as well as using supervised learning and semi-supervised learning, which is described as a combination of both supervised and unsupervised learning. Horelik may thus be broadly reasonably interpreted as teaching continuing unsupervised machine learning; Horelik; [0058]-[0060], [0068]-[0069]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Horelik regarding emergency communications services with the teachings as in Malin regarding emergency communications services. The motivation for doing so would have been to increase performance by delivering device-based hybrid locations to emergency service providers, validating location accuracy of reported locations, utilizing one or more attributes associated with an emergency communication to predict location accuracy (Horelik; [0003]-[0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC MYERS/Primary Examiner, Art Unit 2474